Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Amendment
The Amendment filed 11/16/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Drawings and Specification have overcome each and every objection previously set forth in the Final Office Action mailed 08/20/2021.   

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a transistor disposed on the base structure adjacent to and physically separate from the functionalized electrode and the functionalized sensing area, where a gate of the transistor is electrically coupled to the functionalized sensing area without being physically connected to the functionalized sensing area”. The newly added claim limitation, which specifies that the gate of the transistor is electrically coupled to the functionalized sensing area without being physically connected to the functionalized sensing area is subject matter that was not disclosed in the original disclosure. The disclosure (Fig. 1A; Specification, paragraph [0024]) only discloses a transistor with a gate that is physically Claims 2-9, 15, and 20 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, claim 1 recites “a transistor disposed on the base structure adjacent to and physically separate from the functionalized electrode and the functionalized sensing area, where a gate of the transistor is electrically coupled to the functionalized sensing area without being physically connected to the functionalized sensing area”. Since the transistor is disposed on the base structure, and the functionalized electrode having a functionalized sensing area is also disposed on the base structure, it is unclear how the transistor is also electrically coupled to the functionalized sensing area without being physically connected as claimed. It appears that claim 1 structurally recites the functionalized sensing area and transistor on the same base structure (i.e. they are physically connected through the base structure), while the limitation of “without being physically connected” contradicts the claimed subject matter. Are they physically connected or not physically connected? Is there a missing structural element that electrically couples the transistor and the functionalized sensing area? How would the transistor be electrically coupled without being physically connected?  Claims 2-9, 15, and 20 are rejected by virtue of their dependence on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegel et al. (Spiegel et al., “THE EXTENDED GATE CHEMICALLY SENSITIVE FIELD EFFECT TRANSISTOR AS MULTI-SPECIES MICROPROBE”, 1983, Sensors and Actuators, 4, 291-298. Hereinafter, “Spiegel”).
Regarding claim 1, Spiegel teaches a medical sensor, comprising:
 a base structure (Fig. 2, “ silicon substrate”) comprising a functionalized electrode (page 293, lines 2-3, “chemically-sensitive electrode region”; Figs. 2-3) disposed on the base structure, the functionalized electrode having a functionalized sensing area (area of the “chemically sensitive layer”); and 
a transistor (Fig. 3; page 294, first full paragraph, “MOSFET”) disposed on the base structure adjacent and physically separate from the functionalized electrode and the functionalized sensing area (Figs. 2-3 show the transistor, “MOSFET”, physically separated from the chemically sensitive area of the overall sensor, i.e. the structures of the MOSFET and the chemically sensitive area are not in physical contact; “adjacent” is interpreted as close to or near), where a gate of the transistor (Figs. 2-3, “gate”) is electrically coupled to the functionalized sensing area without being physically connected to the functionalized sensing area (Fig. 2-3 and page 294, first full paragraph teaches the gate of the transistor is coupled to the chemically sensitive layer through a signal line, “Co-axial poly Si”; wherein the “gate” and “chemically sensitive layer” are not physically connected, rather they are electrically coupled by a separate structure of the signal line).
Regarding claim 3, Spiegel teaches all of the elements of the current invention stated above. Spiegel teaches the transistor is a SI MOSFET (Fig. 3, “MOSFET”).
Regarding claim 5, Spiegel teaches all of the elements of the current invention as stated above. Spiegel teaches wherein the base structure comprises a gate electrode (Fig. 2 shows the structural gate electrode between the drain and the output) disposed on the base structure adjacent to and physically separate from the functionalized electrode (Figs. 2-3 show the transistor, which includes the gate electrode, physically separated from the chemically sensitive area of the overall sensor, i.e. the structures of the MOSFET and the chemically sensitive area are not in physical contact; “adjacent” is interpreted as close to or near), the gate electrode connected to the gate of the transistor without being physically connected to the functionalized sensing area (Fig. 2 shows the gate electrode connected the gate of the MOSFET transistor through a signal line, “Co-axial poly Si”; wherein the “gate” and “chemically sensitive layer” are not physically connected, rather they are electrically coupled by a separate structure of the signal line).
Regarding claim 6, Spiegel teaches all of the elements of the current invention as stated above. Spiegel further teaches wherein the transistor is capable of producing a drain current in response to a pulsed bias applied to the gate of the transistor via the functionalized electrode, the drain current corresponding to an amount of a target present in a sample disposed on the base structure (abstract and pages 296-297, section “Results” teaches the transistor used for potentiometric measurements of analytes).
Regarding claim 7, Spiegel teaches all of the elements of the current invention as stated above. Spiegel further teaches wherein the gate electrode is a nonfunctionalized electrode (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel as applied to claim 1 above, and further in view of Ram et al. (WO 2017153909 A1, hereinafter “Ram”).
Regarding claim 2, Spiegel teaches all of the elements of the current invention as stated above. Spiegel fails to teach wherein the transistor is an AIGaN/GaN high electron mobility transistor (HEMT).
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and proteins (paragraph [0080]). Ram teaches the transistor is a III-V semiconductor based HEMT (paragraph [0022]), such as GaN and AlGaN, that allows for high-voltage and high-power switching and thus allows for smaller and more efficient devices (paragraph [0013]). Ram teaches HEMTs are relatively lower power consumption, lower noise, and simpler drive circuits (paragraph [0016]). Ram teaches the III-V semiconductor based HEMT is a GaAs based HEMT that is ultrasensitive (paragraphs [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Spiegel’s transistor for Ram’s III-V semiconductor based AIGaN/GaN high electron mobility transistor (HEMT). Doing so would utilize a common transistor type in the art for its high-voltage and high-power switching capabilities to reduce noise, reduce costs and allow for a smaller and more efficient sensor as taught by Ram.
Regarding claim 4, Spiegel teaches all of the elements of the current invention stated above. Spiegel fails to teach a III-V semiconductor based HEMT is a GaAs based HEMT.
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and proteins (paragraph [0080]). Ram teaches the transistor is a III-V semiconductor based HEMT (paragraph [0022]), such as GaN and AlGaN, that allows for high-voltage and high-power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Spiegel’s transistor for Ram’s III-V semiconductor based AIGaN/GaN high electron mobility transistor (HEMT), which is a GaAs based HEMT. Doing so would utilize a common transistor type in the art for its high-voltage and high-power switching capabilities to reduce noise, reduce costs and allow for a smaller and more efficient sensor as taught by Ram.
Regarding claim 8, Spiegel teaches all of the elements of the current invention as stated above. Spiegel fails to teach wherein the functionalized sensing area is functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers.
Ram teaches a micro electronic sensor including a HEMT (abstract) with a biochemical layer (Fig. 9a, element 21) that can be made of biomolecules such as DNA, antibodies and proteins (paragraph [0080]). 
Examiner further finds that Spiegel contained a device (i.e., analyte sensor) which differed from the claimed device by the substitution of component(s) (i.e., the claimed functionalized sensing area functionalized for antibody-antigens, enzymes, hybridized DNA or RNA, proteins, peptides or aptamers) with other component(s) (i.e., Spiegel’s chemically sensitive layer), and the substituted components and their functions were known in the art as above set forth. An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting Spiegel’s chemically sensitive layer with Ram’s 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the functionalized sensing area (“chemically sensitive layer”) of Spiegel with the biochemical layer of Ram, since the result would have been predictable.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel as applied to claims 1 and 6 respectively above, and further in view of Knopfmacher et al. (US 20150355129 A1, hereinafter “Knopfmacher”).
Regarding claim 9, Spiegel teaches all of the elements of the current invention as stated above. While Spiegel teaches the base structure comprises p-type silicon (page 294, line 20), Spiegel fails to teach wherein the base structure comprises a glass slide, a paper strip or a plastic strip. 
Knopfmacher teaches a medical sensor (Fig. 1, element 3) comprising a base structure (Figs. 4A and 4B, element 71) comprising a functionalized sensing area (Figs. 4A and 4B, “functionalized area”) and a transistor (claims 1 and 16; paragraph [0070] teaches a base structure having a functionalized sensing area comprising a first electrical component that can be a transistor) disposed on the base structure adjacent to the functionalized sensing area (Figs. 4A and 4B; paragraph [0080]), wherein a gate of the transistor (paragraph [0070] teaches a gate electrode of the transistor) is inherently electrically coupled to the sensing area (the gate of the 
Examiner further finds that the prior art of Spiegel contained a device (i.e., analyte sensor comprising a base structure comprising p-type silicon) which differed from the claimed device by the substitution of component(s) (i.e., the claimed base structure comprising a glass slide, a paper strip or a paper strip) with other component(s) (i.e., silicon), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., substituting the base structure of Spiegel with the base structure of Knopfmacher), and the results of the substitution (i.e., successful use of glass or plastic as a base structure for the sensor) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the base structure of Spiegel with the base structure of Knopfmacher since the result would have been predictable.
Regarding claim 20, Spiegel teaches all of the elements of the current invention as stated above in claim 6. While Spiegel teaches the medical sensor is compatible with current IC technology and allows integration of on-chip signal conditioning circuitry (abstract), Spiegel fails to teach the medical sensor comprising a pulse generator that is capable of generating the pulsed bias, the generator comprising an output that is capable of supplying the pulsed bias, the output connected to the functionalized electrode. 
Knopfmacher teaches a medical sensor (Fig. 1, element 3) wherein an analyzer (i.e. pulse generator) is coupled or in communication with the medical sensor and the analyzer is used to receive or read signals from sensors of the medical sensor to perform smart operations to convert measurements to accurate signal readouts and results (paragraph [0050]). Knopfmacher teaches the analyzer includes one or more source-meters or other electronics to apply a voltage, a current, or a pulsed signal to the medical sensor (paragraph [0050]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel to incorporate the teachings of Knopfmacher to provide the medical sensor comprising a pulse generator that is capable of generating the pulsed bias, the generator comprising an output that is capable of supplying the pulsed bias, the output connected to the functionalized electrode. Doing so would utilize known measurement devices in the art, as taught by Knopfmacher, which would have a reasonable expectation of successfully generating a pulsed bias to the functionalized electrode of the medical sensor for analysis. Furthermore, it would have been obvious to provide the output connected to the functionalized electrode from a finite number of identified, predictable solutions for ways to connect the pulse generator to the medical sensor, i.e. it would have been obvious to try the specific structure of the pulse generator to optimize results of analysis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegel as applied to claim 1 above, and further in view of Shukla et al. (Shukla, Shruti, et al. “Rapid Detection .
Regarding claim 15, Spiegel teaches all of the elements of the current invention as stated above. Spiegel fails to teach wherein the functionalized sensing area is functionalized with a Zika antibody.
Shukla teaches recent outbreaks of Zika virus infections have become fatal on a daily basis in the Americas and that there is an urgent need to develop rapid detection methods for Zika virus (page 2, left column). Shukla teaches diagnosis of Zika virus in the laboratory is generally based on viral RNA or antibody based detection assays (page 2, right column, section “available detection methods for ZIKV”), however molecular technique-based assays are considered more reliable due to the cross-reactivity of IgM antibodies among the candidate flaviviruses (page 3, left column). Shukla teaches a methodology could be extended for accurate detection of Zika virus through the immobilization of an anti-ZIKV antibody on the functionalized surface of graphite magnetic nanoparticles (page 7, right column). Shukla teaches immobilizing Zika probes onto a polyether sulfone membrane strip in a capture zone to detect Zika virus (page 8, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiegel to incorporate the teachings of Shukla to provide the functionalized sensing area functionalized with a Zika antibody. A person of ordinary skill in the art would be motivated to test for the Zika virus due to concerns of outbreak as taught by Shukla, and would substitute functionalized sensing area of Spiegel with . 

Allowable Subject Matter
Claims 10-14 and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the closest prior art of Spiegel et al. (Spiegel et al., “THE EXTENDED GATE CHEMICALLY SENSITIVE FIELD EFFECT TRANSISTOR AS MULTI-SPECIES MICROPROBE”, 1983, Sensors and Actuators, 4, 291-298) fails to teach the base structure comprising a reference sensing area disposed on a second electrode pad, with the second electrode pad physically separated from the first electrode pad; and wherein the transistor having a gate connected to the second electrode pad of the base structure; and a pulse generator that generates a drain pulse and a gate pulse synchronized with the drain pulse, the pulse generator comprising a first pulse generator output that supplies the gate pulse and a second pulse generator output that supplies the drain pulse, the first pulse generator output connected to the first electrode pad and the second pulse generator output connected to the drain, where the transistor produces a drain current in response to the synchronized drain and gate pulses applied to the first electrode pad of the base structure and the drain of the transistor, the drain current corresponding to an amount of a target present in a sample disposed on the base structure. As elaborated by Applicant (pages 16-20), it would not have been obvious to one of ordinary skill in the art to have modified Spiegel in view of the prior art (i.e. Ren) to arrive at the claimed invention. 

	A reference White et al. (US 20170234830 A1) teaches an electrolyte-gated transistor for detection of molecules (Fig. 1d; abstract) comprising a reference area (22), a sensing area (40) a transistor (24, 26) wherein a gate is connected to the reference area (Fig. 1d). However, White fails to teach a first electrode pad, a second electrode pad, and a first pulse generator output connected to the first electrode pad.
	A reference Knopfmacher (US 20150355129 A1) teaches sensor (Figs. 3A-3B) comprising a base structure (61) comprising a sensing area (65) on a first electrode pad (62) and a reference sensing area (area on top of element 63) on a second electrode pad (63). However, Knopfmacher fails to teach the claimed transistor and pulse generator.
	The prior art fails to teach or fairly suggest, alone or in combination, all of the limitations of claim 10. Thus, claim 10 is deemed allowed. Claims 11-14 and 16-19 are deemed allowed based on their dependency on claim 10.

Response to Arguments
Applicant's arguments filed 11/16/2021, regarding the rejection under 35 U.S.C. 102 (see pages 10-12 of remarks) have been fully considered but they are not persuasive. 
.

Applicant’s arguments, see pages 14-20, filed 11/16/2021, with respect to claim 10 have been fully considered and are persuasive.  The rejection of claims 10-14 and 16-19 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796